Citation Nr: 1122673	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO. 09-43 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

As the Veteran has submitted an SSA award letter indicating that he is in receipt of SSA disability benefits as evidence relevant to his claim for an increased rating for PTSD, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability is raised by the record. The issue of entitlement to a TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (although TDIU is best analyzed as part of a claim for increased compensation, bifurcation of the claim between TDIU and increased rating is generally is within the Secretary's discretion).


REMAND

The Veteran has indicated that he wishes the Board to adjudicate his claim for an increased rating for PTSD on the merits. However, the applicable law mandates further development prior to final adjudication of his claim.

The Veteran has submitted a Social Security Administration (SSA) disability award letter that indicates that he became totally disabled in January 2008 and began to receive SSA disability benefits effective from December 2008. He has submitted the letter as evidence relevant to his claim for an increased rating for PTSD. The RO/AMC must seek to obtain the relevant SSA disability records. See 38 U.S.C.A. § 5103A(a)-(c); Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

In addition the Veteran has submitted VA records of treatment since issuance of the most recent supplemental statement of the case in November 2009. Some of these records reflect a worsening of his condition since the time of the most recent VA examination in November 2009. Accordingly, the Veteran must be provided a new VA examination to ascertain the current level of service-connected psychiatric disability. See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Also, any further updated records of VA treatment must be obtained and associated with the claims file. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability during the period from November 2009 forward. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain records from each health care provider the Veteran identifies. 

(b) The records sought must include all relevant records of VA treatment from November 2009 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

3. The RO/AMC, after waiting an appropriate time period for the Veteran to respond, shall schedule the Veteran for a VA examination by a mental health clinician. The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected PTSD.

The following considerations will govern the examination:

(a) The claims folder, including all medical records and printed records from the SSA, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must provide findings as to the Veteran's recent medical, social and occupational history, and his current course of psychiatric treatment.

(d) The examiner must provide mental status examination results and an opinion as to whether any continued substance abuse disorder is caused or aggravated by the Veteran's service-connected PTSD.

(e) The examiner must provide an opinion as to the effect of the Veteran's service-connected PTSD on his social and occupational functioning and his ordinary activities of daily life.

(f) The examiner must provide an opinion as to whether the Veteran's service-connected psychiatric disability precludes him from securing or following a substantially gainful occupation.

(g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the purpose of the examination-to determine the current nature and severity of the Veteran's service-connected PTSD. 
 
(h) The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3. Readjudicate the issue on appeal. If the benefit sought remains denied, the Veteran and his representative must provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


